Opinion issued July 22, 2009
 









In The
Court of Appeals
For The
First District of Texas



NO. 01-09-00074-CV



IN RE RDEVCO LLC D/B/A RICHMOND DEVELOPMENT 
COMPANY, Relator



Original Proceeding on Petition for Writ of Mandamus



MEMORANDUM OPINION  (1)

By petition for writ of mandamus, relator, RDEVCO LLC d/b/a Richmond
Development Company, seeks relief compelling the trial court to grant its application
to take depositions before suit.          
We deny the petition for writ of mandamus. 

Per Curiam 

Panel consists of Justices Keyes, Hanks, and Bland.
1. 	The underlying case is In re Rdevco LLC D/B/A Richmond Development Company,
Cause No. 2008-50650, in the 11th Judicial District Court of Harris County, Texas,
the Hon. Mike Miller, presiding.